Citation Nr: 0514272	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Whether the character of the appellant's discharge is a 
bar to the receipt of VA compensation benefits.  

2.  Entitlement to service connection for headaches, 
fluctuations in body weight, sleep disturbance, and 
psychiatric problems, claimed on a direct basis and as 
manifestations of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The appellant served on active duty from July 1983 to May 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 Administrative Decision in 
which the RO determined that the character of the appellant's 
discharge from his final period of service constituted a bar 
to the receipts of VA compensation benefits based on 
disability incurred in or aggravated by that period of 
service.  

This matter also comes to the Board on appeal from a December 
2002 rating decision in which the RO denied service 
connection for headaches, fluctuations in body weight, sleep 
disturbance and psychiatric problems, claimed as 
manifestations of an undiagnosed illness.  

The issues of service connection for headaches, fluctuations 
in body weight, sleep disturbance and psychiatric problems, 
claimed as manifestations of an undiagnosed illness, are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran served in the United States Navy from July 7, 
1983 to July 20, 1989 when he was given an honorable 
discharge.  

2.  The veteran also served in the United States Navy from 
July 21, 1989 to May 23, 1994 when he was discharged under 
conditions other than honorable due to a finding of 
misconduct after he tested positive for marijuana use.  

3.  For the purpose of determining eligibility for VA 
compensation benefits based on his second period of service, 
the appellant's drug use was a minor offense that did not 
involve moral turpitude, or willful and persistent 
misconduct.  



CONCLUSION OF LAW

The character of the veteran's discharge is not considered a 
bar to VA compensation benefits based on disability incurred 
in or aggravated by his period of service from July 1989 to 
May 1994.  38 U.S.C.A. §§ 101(2), (18), 5107(b), 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.102 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matter

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In the instant case the facts are not in dispute; resolution 
of the appeal is dependent on interpretation of the 
regulations pertaining to character of discharge.  

Furthermore, having reviewed those regulations, and for the 
reasons and bases set forth hereinbelow, the Board concludes 
that character of the discharge should not be considered a 
bar to VA compensation benefits based on disability incurred 
in or aggravated by his period of service from July 1989 to 
May 1994.  Thus, this issue is resolved in the veteran's 
favor.  

As noted, the remaining claims of service connection are 
being remanded to the RO for additional development.  


Analysis

The record reflects that, in December 1993, the veteran 
underwent a urinalysis test, which was found to be positive 
for marijuana.  He was subsequently recommended for discharge 
under other than honorable conditions by reason of misconduct 
due to drug abuse as evidence by his wrongful use of 
marijuana.  

The veteran subsequently appeared before an Administrative 
Discharge Board, which found that he had committed misconduct 
due to drug abuse, and that the misconduct warranted 
separation.  In May 1994, he was discharged under other than 
honorable conditions.  

In July 2000, the Navy Discharge Review Board upheld the 
appellant's discharge under other than honorable conditions.  

The veteran is now seeking VA compensation benefits based on 
disability allegedly incurred as a result of his second 
period of active service between July 1989 and May 1994.  

As noted in the Introduction, the RO has determined that the 
character of the veteran's discharge from his final period of 
service constitutes a bar to the receipts of VA compensation 
benefits based on disability incurred in or aggravated by 
that period of active duty.  

In essence, the RO concluded that the offense for which the 
veteran was discharged involved an act of moral turpitude, 
which would mean that his discharge was under dishonorable 
conditions pursuant to the provisions of 38 C.F.R. § 3.12(d).  

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  

A "veteran" is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002).  

Compensation and most other VA benefits are barred if they 
are claimed with reference to a period of service which is 
found to be dishonorable for VA purposes.  When a serviceman 
is given an other-than-honorable discharge by the service 
department (such as in the present case), VA decides whether 
the character of such discharge is dishonorable for VA 
purposes.  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  Benefits are not payable when the former service 
member was discharged or released by reason of the sentence 
of a general court- marital.  38 C.F.R. § 3.12(c)(2).  

A discharge or release because of one of the following 
offenses is considered to have been issued under dishonorable 
conditions: (1) acceptance of an undesirable discharge to 
escape trial by general court- martial; (2) mutiny or spying; 
(3) an offense involving moral turpitude, which generally 
includes conviction of a felony; (4) willful and persistent 
misconduct, and (5) homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty. 38 C.F.R. § 3.12(d) (emphasis added).  

A discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  

During his March 2005 personal hearing, the accredited 
representative argued that the offense for which the veteran 
was discharged not representative of a pattern of behavior at 
that time, but was instead only a minor offense that occurred 
one time.  

In this regard, the representative pointed to the provisions 
of 38 C.F.R. § 3.301(c)(3), which provide that the isolated 
and infrequent use of drugs by itself will not be considered 
willful misconduct.  

Furthermore, it was noted that there was no felony conviction 
resulting from the appellant's offense, and that it would, 
therefore, not constitute moral turpitude as defined by 
38 C.F.R. § 3.12.  

Having reviewed the complete record, the Board finds that the 
character of the veteran's discharge is not a bar to the 
receipt of VA compensation benefits based on disability 
incurred in or aggravated by his period of service from July 
1989 to May 1994.  

In essence, the Board agrees with the representative that the 
appellant's drug use was a minor offense that did not involve 
moral turpitude, or willful and persistent misconduct.  

In this regard, the Board notes that the only guidance 
provided by 38 C.F.R. § 3.12 as to the type of offense that 
would involve moral turpitude is any offense that involved 
conviction for a felony.  

However, in this case, there is no indication that the 
veteran was ever convicted of a felony based on his in-
service drug use, and the Board notes that the possession or 
use of a small amount of marijuana is generally considered a 
misdemeanor in most states.  

Furthermore, the Board notes that the veteran discharge was 
based on a single incident of marijuana use, and there is no 
evidence suggesting that it was representative of a pattern 
of behavior at that time.  

In this regard, the Board believes that the appellant's 
representative was correct to point to the provisions of 
38 C.F.R. § 3.301(c)(3), which provide that the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct.  

It appears that the veteran's discharge was based solely on 
the single incident of drug use, and there is no indication 
in the record of that his having been discharged based on any 
other behavior that could be interpreted as willful or 
persistent misconduct.  

In summary, the Board finds that the character of the 
veteran's discharge is not a bar to the receipt of VA 
compensation benefits based on disability incurred in or 
aggravated by his period of service from July 1989 to May 
1994.  To this extent, the benefit sought on appeal is 
granted.  



ORDER

The character of the veteran's discharge is not considered a 
bar to VA compensation benefits based on disability incurred 
in or aggravated by his period of service from July 1989 to 
May 1994.  



REMAND

The veteran is seeking service connection for headaches, 
fluctuations in body weight, sleep disturbance and 
psychiatric problems.  He essentially contends that these 
problems developed following his service in Southwest Asia 
during the Persian Gulf War.  

The record reflects that the claims of service connection 
were denied by the RO on that basis that character of his 
discharge was found to be a bar to the receipt of VA 
compensation benefits based on disability incurred in or 
aggravated by his period of service from July 1989 to May 
1994.  

However, as discussed, the Board has determined that the 
character of his discharge is not a bar to the receipt of 
such benefits.  

Consequently, the Board believes that the RO, consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and to conduct a de novo review of these claims, 
based on the evidence in its entirety.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the appellant 
and request that he identify all VA and 
non-VA health care providers that have 
treated him since service for his claimed 
disabilities.  The aid of the appellant 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.  

2.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the veteran's 
claims.  If any benefits sought on appeal 
remain denied, the RO should provide the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


